Citation Nr: 0933469	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to payment in excess of $300.00 for 
Department of Veterans Affairs' interment allowance benefits.

2.  Entitlement to reimbursement from accrued amounts due a 
deceased beneficiary.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to October 
1945.  The appellant seeks reimbursement of interment 
expenses and reimbursement from accrued amounts due a 
deceased beneficiary.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the appellant's claim for reimbursement 
from accrued amounts due a deceased beneficiary and from a 
January 2005 rating decision that denied entitlement to 
burial benefits.  

The claim was remanded in October 2008 for additional 
development.  During the course of the appeal, a rating 
decision in June 2009 granted $300.00 for interment expenses.  


FINDINGS OF FACT

1.  The Veteran died of a nonservice-connected disability in 
a non-VA facility in late December 2003.  

2.  At the time of his death the Veteran was in receipt of VA 
compensation for nonservice-connected pension benefits with 
aid and attendance.  

3.  The appellant has been awarded the maximum amount of 
$300.00 for a plot or interment allowance for a nonservice-
connected death.  

4.  There was no claim for compensation pending at the time 
of the Veteran's death.  

5.  Because the Veteran died in December 2003, he was not 
entitled to non-service connected pension benefits with aid 
and attendance for the month of December 2003.


CONCLUSIONS OF LAW

1.  Entitlement to an interment allowance in excess of 
$300.00 is not warranted.  38 U.S.C.A. § 2303 (West 2002); 
38 C.F.R. § 3.1600(f) (2008).

2.  The appellant's claim for accrued benefits based on the 
appellant's entitlement to non-service connected pension 
benefits with aid and attendance for December 2003 is without 
legal merit.  38 U.S.C.A. § 5112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.500, 3.1003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in November 2004 and 
November 2008; rating decisions in June 2004 and January 
2005; and a statement of the case in February 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
June 2009 supplemental statement of the case.  

In addition, the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  In 
this case, the material facts are not in dispute, and whether 
the claim may be allowed under the law is the issue at hand.  
Therefore, the Board finds that no further action is 
necessary under the statutory and regulatory duties to notify 
and assist.




Interment allowance

The record reflects that the appellant submitted an 
application for burial expenses in January 2004, several 
weeks after the Veteran's date of death, and within the time 
period allotted for filing a claim for burial benefits.  
38 C.F.R. §§ 3.1000, 3.1601(1)(ii) (2008).  His initial claim 
was in an application for reimbursement of burial expenses 
from accrued benefits, and he subsequently filed a claim for 
burial benefits in November 2004.  The record also reflects 
that the appellant claims to have borne the expenses 
associated with the interment of the Veteran, and that he, 
therefore, has proper standing to raise a claim of 
entitlement to burial benefits.  38 C.F.R. § 3.1601(1)(ii).  

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a Veteran and the expense of transporting the 
body to the place of burial.  See 38 U.S.C.A. § 2302 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.1600 (2008). 

The appellant sought reimbursement in the amount of $545.00 
for interment fees for the burial of the Veteran.  At the 
time of his death due to a nonservice-connected disability, 
the Veteran was not service-connected for any disabilities 
and was in receipt of nonservice-connected pension benefits 
with aid and attendance.  In June 2009, VA authorized and 
paid interment allowance benefits in the amount of $300.00.

A plot or interment allowance subject to certain conditions 
is payable to the person or entity who incurred the expenses 
for a Veteran who died from nonservice-connected causes.  38 
C.F.R. § 3.1600(f) (2008).  The regulatory provisions 
regarding entitlement to a plot or interment allowance were 
amended during the pendency of this appeal.  Specifically, 
the regulations regarding entitlement to a plot or interment 
allowance were revised in August 2006 for claims filed after 
December 16, 2003.  See 71 Fed. Reg. 44,915-44,920 (Aug. 8, 
2006).   

The Veteran died in late December 2003 and the appellant's 
claim was received in January 2004.  Thus, the revised 
regulations are applicable.  The regulations provide that if 
specified conditions are met, a plot or interment allowance 
is payable to the person or entity who incurred the expenses 
in an amount not to exceed the amount specified in 
38 U.S.C.A. § 2303(b) (or if the entitlement is under § 3.40 
(c) or (d), an amount computed in accordance with the 
provisions of § 3.40 (c)).  Section 3.40 applies to 
Philippine and Insular Forces and is not for application in 
this case.  38 C.F.R. § 3.1600(f) (2008).  

38 U.S.C.A. § 2303(b) provides that: 

In addition to the benefits provided for under 
section 2302 of this title and subsection (a) of 
this section, in the case of a Veteran who is 
eligible for burial in a national cemetery under 
section 2402 of this title and who is not buried in 
a national cemetery or other cemetery under the 
jurisdiction of the United States--
(1) if such Veteran is buried (without charge for 
the cost of a plot or interment) in a cemetery, or 
a section of a cemetery, that (A) is used solely 
for the interment of persons who are (i) eligible 
for burial in a national cemetery, and (ii) members 
of a reserve component of the Armed Forces not 
otherwise eligible for such burial or former 
members of such a reserve component not otherwise 
eligible for such burial who are discharged or 
released from service under conditions other than 
dishonorable, and (B) is owned by a State or by an 
agency or political subdivision of a State, the 
Secretary shall pay to such State, agency, or 
political subdivision the sum of $300 as a plot or 
interment allowance for such Veteran; and 
(2) if such Veteran is eligible for a burial 
allowance under section 2302 of this title or under 
subsection (a) of this section, or was discharged 
from the active military, naval, or air service for 
a disability incurred or aggravated in line of 
duty, and such Veteran is buried in a cemetery, or 
a section of a cemetery, other than as described in 
clause (1) of this subsection, the Secretary shall 
pay a sum not exceeding $300 as a plot or interment 
allowance to such person as the Secretary 
prescribes, except that if any part of the plot or 
interment costs of a burial to which this clause 
applies has been paid or assumed by a State, an 
agency or political subdivision of a State, or a 
former employer of the deceased Veteran, no claim 
for such allowance shall be allowed for more than 
the difference between the entire amount of the 
expenses incurred and the amount paid or assumed by 
any or all of the foregoing entities. 
38 U.S.C.A. § 2303 (West 2002 & Supp. 2009).

In summary, although the appellant claims an interment 
allowance of $545.00, with application of the law to the 
pertinent facts, the Board finds that the appellant is not 
entitled to an interment allowance in excess of $300.00.  The 
maximum interment allowance available under the law has been 
established by Congress.  The law and regulations applicable 
to the claim, as set forth hereinabove, provide that no more 
than $300.00 may be authorized for interment benefits.  
Consequently, entitlement to an interment allowance in excess 
of $300.00 is not warranted.  In a case such as this one, 
where the law and not the facts are dispositive, the claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Reimbursement from accrued benefits due a deceased 
beneficiary

The appellant seeks reimbursement for his providing care for 
the Veteran and other associated expenses in the month of 
December 2003 prior to the Veteran's death.  The appellant 
has submitted copies of receipts showing that in prior months 
in 2003 the Veteran paid an amount of $1,000.00 on the first 
of each month for care giving provided by the appellant 
during the preceding month.  Although the appellant was 
requested to provide specific information, such as receipts, 
detailing the expenses associated with the Veteran's care 
during the last month of his life, the appellant replied that 
he had paid many out of pocket expenses for the Veteran's 
last illness but specific information was not provided.   

At the time of the Veteran's death in late December 2003, he 
was in receipt of nonservice-connected pension with aid and 
attendance benefits.  The Veteran's benefit check received on 
January 1, 2004, was returned to VA by the appellant.  
Although the appellant claims that an accounts receivable of 
$1,619 owed to VA for an overpayment shown at the time of the 
Veteran's death was the last check for December 2003 which 
had been returned, evidence of record shows that in August 
2003, prior to his death, the Veteran had been notified that 
an overpayment had been created, and he was informed in 
September 2003 that the amount was $1,619.  

The law and regulations provide that the effective date of 
discontinuance of compensation, dependency and indemnity 
compensation, or pension by reason of the death of the payee 
is the last day of the month before death occurred.  
38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g) (2008).  Where 
the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned and 
canceled.  38 C.F.R. § 3.1003.  The amount represented by the 
returned check, less any payment for the month in which the 
payee died, shall be payable to the living person or persons 
in the order of precedence set forth in 38 C.F.R. 
§ 3.1000(a)(1) through (4), except that the total amount 
payable shall not include any payment for the month in which 
the payee died (see § 3.500(g)).  Payments to persons who 
bore the expense of last sickness or burial shall be limited 
to the amount necessary to reimburse such persons for the 
expenses of last sickness and/or burial.  38 C.F.R. § 
3.1003(a).

The Board finds that the criteria for payment for non-service 
connected pension benefits with aid and attendance for 
December 2003 were not met.  The Veteran died in late 
December 2003.  The appellant contends that he is entitled to 
accrued benefits in the amount of $1,000 from the Veteran's 
VA check for pension benefits for the month of December 2003 
because he took care of the Veteran and incurred some 
expenses.  However, the regulation provides that a 
beneficiary is not entitled to benefits for any part of the 
month in which he died.  Because the Veteran died in December 
2003 he was not entitled to benefits after November 30, 2003.  
Thus, the Veteran had already been paid the benefits to which 
he was entitled.  

As noted above, 38 C.F.R. § 3.500(g) provides that the 
discontinuance of an award upon the death of a payee will be 
the last day of the month before the death.  As the Veteran 
died in December 2003, his VA nonservice-connected pension 
payments were discontinued effective November 2003.  For 
clarification purposes, the Board notes that VA payments are 
made at the beginning of each month for the prior month.  See 
38 C.F.R. § 3.31.  In other words, the benefits due the 
Veteran for the month of November 2003 were paid on or about 
December 1, 2003.  The January 1, 2004, VA check returned was 
for the month of December 2003.  Because the Veteran died in 
December 2003, he was not entitled to pension benefits during 
that month and there are no accrued benefits.  

Although the Board is sympathetic to the appellant's 
situation, and by no means wishes to minimize the care he 
provided for the Veteran, the Board is bound by the laws 
codified in Title 38 of the United States Code and Code of 
Federal Regulations which govern benefits administered by the 
Secretary of VA.  Thus, the Board must apply the law as it 
exists and cannot extend benefits outside of these 
parameters.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), 
quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) 
("This Court must interpret the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'").

Since the law is dispositive of this issue, the appellant's 
claim must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis, 6 Vet. App. at 430.  
Based on the undisputed facts of this case, the appellant is 
not entitled to reimbursement for caregiving and expenses 
based on claimed accrued benefits due to the Veteran's 
entitlement to nonservice-connected pension benefits with aid 
and attendance for December 2003.  38 U.S.C.A. § 5112; 38 
C.F.R. §§3.500, 3.1003.


ORDER

Entitlement to a plot or interment allowance in excess of 
$300.00 is denied.

Entitlement to reimbursement from claimed accrued benefits 
due a deceased beneficiary is denied.  





____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


